Citation Nr: 1233313	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to an initial disability rating in excess of 30 percent prior to March 6, 2012, for service-connected posttraumatic stress disorder (PTSD) and in excess of 50 percent since March 6, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1987 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A subsequent decision, dated in April 2012, partially granted the benefit sought; however, a new effective date was set for the award of a higher disability rating.  Such an action produces a "staged rating" for the purposes of the initial rating on appeal, and as a full grant of the benefit sought was not awarded in April 2012, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West 12 Vet. App. 119 (1999).

The Veteran testified at a Board videoconference hearing in February 2011.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he has been hospitalized on two occasions for suicidal ideation/attempts associated with his PTSD.  The Veteran has specifically stated that he began to seek VA treatment in approximately 1994 or 1995; however, he did not use any treatment services in the period between 1995 and around 2006.  There are no medical records of inpatient hospitalizations currently in the claims file.  

The Veteran has submitted letters from friends, relatives, and physicians which attest to his having hospitalization for severe symptoms of service-connected PTSD.  The Veteran's brother is a physician, and he reports visiting the Veteran during one of his hospitalizations.  As there are no inpatient records currently on file, and as these records could very well reflect the severity of his PTSD, it is critical that these records be obtained before final appellate consideration.  The Veteran was not specific about whether he received his inpatient care at a VA or private facility.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment reports, to include any inpatient psychiatric hospitalization occurring in 2006 or 2007 as a result of alleged suicide attempts.  Associate these records with the claims file.  

2.  Ask the Veteran to identify any additional private psychiatric treatment (provide names, addresses, and dates of treatment) he has had from 2006 to the present, to include any inpatient hospitalization.  Upon securing the appropriate waivers, obtain copies of any outstanding treatment records and associate them with the claims file.  

3.  After conducting any additional indicated development, including a VA examination if warranted, re-adjudicate the issue on appeal.  Should resolution not be completely favorable, issue an appropriate supplemental statement of the case (SSOC) and return the claims file to the Board for final appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


